Citation Nr: 0700481	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
vertigo.  

In a statement dated in January 2006, the veteran appears to 
have raised the issue of entitlement to service connection 
for a heart disorder.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action, if needed. 


FINDINGS OF FACT

1.  An unappealed August 1982 rating decision denied service 
connection for barotrauma and vertigo on the basis that this 
condition resolved in service with no current disability 
shown. 

2.  The evidence received since the August 2002 rating 
decision includes a medical opinion that the veteran 
experiences vertigo as a result of a diving accident while on 
active duty.  


CONCLUSIONS OF LAW

1.  The August 1982 rating decision that denied service 
connection for vertigo is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Evidence submitted since the August 1982 rating decision 
is new and material, and the claim for service connection for 
vertigo has been reopened.  38 U.S.C.A.     § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
vertigo.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen his claim 
for service connection for vertigo since an unappealed August 
1982 rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The RO initially denied service connection for residuals of 
barotrauma involving vertigo in a rating decision dated in 
August 1982.  The relevant evidence at that time included the 
veteran's service medical records.  These records showed that 
the veteran was hospitalized in October 1966 after a 450 foot 
dive which resulted in barotrauma of the right middle ear and 
right vestibular apparatus.  The veteran reported vertigo as 
well as rotary and right nystagmus, suggesting irritation or 
trauma to the right vestibular apparatus.  After five days 
the "full" feeling in his ears had disappeared and he no 
longer felt dizzy.  His separation physical examination in 
October 1967 was also negative for further complaints 
involving vertigo.  

The evidence at the time of the August 1982 rating decision 
also included a June 1982 VA examination report.  At that 
time, the examiner recorded the veteran's history of vertigo 
since the diving accident in 1966.  The veteran reported that 
the vertigo had initially improved but reoccurred during the 
past three to four years.  However, a physical examination 
revealed no objective findings.  The diagnostic impression 
included (1) history of barotrauma with no positive physical 
findings at the present time, (2) history of vertigo, 
apparently not otological in origin, and (3) normal hearing. 

Based on the foregoing, the August 1982 rating decision 
denied service connection for residuals of barotrauma 
involving vertigo on the basis that this condition has 
resolved in service with no residual disability shown.  The 
veteran was notified of the August 1982 rating decision and 
of his appellate rights in a letter dated that same month; 
however, he did not seek appellate review within one year of 
notification.  Therefore, the August 1982 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In February 2002, however, the veteran attempted to reopen 
his claim for service connection for vertigo.  Under VA law 
and regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1982 rating decision.  Since that decision, the 
veteran has submitted numerous VA treatment records dated 
from 2001 to 2003, several of which note the veteran's 
complaints of vertigo dating back to his 1966 diving 
accident.  In a letter received in October 2002, a VA 
physician's assistant also related the veteran's chronic 
episodic vertigo to the 1966 diving injury.

These records are new as they did not exist at the time of 
the August 1982 rating decision and are not cumulative of any 
other evidence at that time.  In addition, these records are 
probative of the central issue in this case as to whether the 
veteran currently has a disability involving vertigo as a 
result of service.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the August 1982 rating decision; thus, the claim for 
service connection for vertigo must be reopened.

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for vertigo, and the appeal is 
granted to this extent only.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for vertigo on the merits.  

As noted above, the veteran's service medical records show 
that he was hospitalized in October 1966 for barotrauma of 
the right middle ear and right vestibular apparatus after a 
450 foot dive.  The veteran complained of vertigo as well as 
rotary and right nystagmus, suggesting irritation or trauma 
to the right vestibular apparatus.  After five days the full 
feeling in his ears had disappeared and he no longer felt 
dizzy.  The veteran denied vertigo at his separation physical 
in October 1967.

VA treatment records dated from 2001 to 2003 note the 
veteran's complaints of vertigo dating back to his 1966 
diving accident.  However, since none of these records 
confirm the veteran's self-reported history, they are 
insufficient to constitute a basis to award service 
connection for vertigo.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  In addition, several reports note the 
veteran's history of head trauma in September 2000, thereby 
providing another possible etiology for the veteran's 
complaints of vertigo.  

In a letter received in October 2002, a VA physician's 
assistant related the veteran's chronic episodic vertigo to 
the 1966 diving injury.  The physician's assistant provided 
the following rationale: "The symptoms of vertigo and nausea 
persisted for several months and eventually quieted.  
However, the [veteran] did experience mild symptoms 
intermittently until this past year when the vertigo became 
more frequent and caused more nausea and interference with 
routine activities." 

The problem with this opinion is that there is no indication 
that the physician's assistant reviewed the veteran's claims 
file, including his history of head trauma in September 2000.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  Thus, this opinion also is insufficient to 
grant the veteran's claim at this time. 

The veteran was afforded a VA examination in November 2002 to 
determine the nature and etiology of his complaints involving 
vertigo.  Following a review of the claims file and a 
physical examination, the examiner provided the following 
diagnosis: 

History of chronic vertigo, which does not seem to 
be inner ear in origin as symptoms are most 
consistent with imbalance and chronic dizziness.  
There is no sign of vertigo by [veteran's] history 
and physical exam, which suggest a left brain-stem 
lesion.  There is no sign of inner auditory 
dysfunction at this time.  It is my opinion that 
this [veteran] does not have vertigo and it is also 
my opinion that his dizziness and imbalance are not 
related to the diving incident.  If the veteran 
wishes to pursue this it may be more appropriate to 
have a neurologic examination.

The problem with his opinion is that it lacks supporting 
rationale and is appears contradicted by VA treatment records 
which clearly list a diagnosis of vertigo.  In short, based 
on the current record, there is no basis to grant service 
connection for vertigo.  Nevertheless, the evidence outlined 
above is sufficient to trigger VA's duty to secure a medical 
opinion on the question as to whether the veteran has a 
disability involving vertigo as a result of service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA neurological examination to 
determine whether he has a current 
disability involving vertigo as a result 
of service.  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a current 
disability involving vertigo as a result 
of the 1966 diving accident while on 
active duty.  In addition to this 
accident, the examiner should also  
specifically comment on the veteran's 
history of head trauma in 2000.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


